Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 6, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4981882 (US’882).
Regarding claim 1, US’882 discloses an aqueous titanium dioxide dispersion comprising titanium dioxide particles having hydrophobic coating (col. 7, lines 3-12 and 28-30), a nonionic surfactant with a HLB of 10-19 (col.11, lines 60-65), a basic compound (col. 5, lines 40-45) and a PH of 8-10 (col, 5 lines 47-48). US’882 discloses that anionic dispersants include salts of fatty acids such as potassium oleate, metal alkyl sulfates, such as sodium lauryl sulfate (col.12, lines 60-65). It is reasonable to expect that at least some of the dispersant (potassium oleate) is on the titanium particles. There is no limitation about the amount of the hydrophobic compound amount on the titanium oxide, thus any amount larger than zero is read on the claims.
 Please note that US’882 discloses that hydrophobic polymer coating is soughed (col. 7, lines 29-30). US’882 discloses anionic dispersants include salts of fatty acids such as potassium oleate (col. 12, lines 60-61). The Applicant’s own specification (US20200347256) discloses that examples of the higher fatty acid include saturated fatty acids (e.g., lauric acid, myristic acid, palmitic acid, and stearic acid), and unsaturated fatty acids (e.g., oleic acid), and among them, stearic acid is preferred. As the salt of higher fatty acid, the salt of sodium, potassium, ammonium, or the like is preferred (Instant application US20200347256 [0030]). The salts and esters of oleic acid are called oleates. Thus, the potassium salt of oleic acid is potassium oleate, which is read on the “monovalent carboxylic acid having 12 or more carbon atoms or a salt thereof”.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 4, US’882 discloses that TiPure™ R-940 is used as titanium oxide (col.7, lines 1- 12). Mere purity of a product, by itself, does not render the product nonobvious.
Regarding claims 5, and 14, US’882 discloses that TiPure™ R-940 is used as titanium oxide. The particulate solids to be coated or encapsulated may be in any desired configuration and are of a size capable of being dispersed in an aqueous medium (col. 6, lines 55- col.7, line 12). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 6, and 17-18, US’882 discloses that the surface of the particles may be of a different composition than the underlying structure. The solid surface of the particles may thus be selected to provide the desired hydrophilic properties. Composite solids include, e.g., aluminum having an aluminum oxide surface thereon and conventional titanium dioxide pigments having alumina, silica or alumina and silica coatings thereon (col.6, lines 35-40).
Claim(s) 2, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4981882 (US’882) as applied to claim 1 above, and further in view of US 20160251524 (US’524).
Regarding claim 2, US’882 discloses an aqueous titanium dioxide dispersion set forth above comprising titanium dioxide particles having hydrophobic coating (col. 7, lines 3-12 and 28-30), a nonionic surfactant with a HLB of 10-19 (col.11, lines 60-65), a basic compound (col. 5, lines 40-45) and a PH of 8-10 (col, 5 lines 47-48). It is reasonable to expect that at least some of the dispersant is on the titanium particles. There is no limitation about the amount of the hydrophobic compound amount on the titanium oxide, thus any amount larger than zero is read on the claims.
But it is silent that the basic compound is alkanolamine.
US’524 discloses an aqueous pigment dispersion containing the pigment dispersant, a pigment such as titanium oxide, a basic compound, and an aqueous medium (abstract and [0154]).
Examples of the basic compound include inorganic basic substances such as alkali metal hydroxides, e.g., sodium hydroxide and potassium hydroxide, and organic basic compounds such as ammonium, triethylamine, and alkanolamine ([0108].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use alkanoamine as the basic compound in the US’882 dispersion, motivated by the fact that US’ 524 discloses that examples of the basic compound include inorganic basic substances such as alkali metal hydroxides, e.g., sodium hydroxide and potassium hydroxide, and organic basic compounds such as ammonium, triethylamine, and alkanolamine([0108]). Substituting one known compound for another is known in the art. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.05.
Regarding claim 10, US’882 discloses that TiPure™ R-940 is used as titanium oxide. Mere purity of a product, by itself, does not render the product nonobvious.
Regarding claim 12, US’882 discloses that TiPure™ R-940 is used as titanium oxide. The particulate solids to be coated or encapsulated may be in any desired configuration and are of a size capable of being dispersed in an aqueous medium (col. 6, lines 55-57). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 15, US’882 discloses that the surface of the particles may be of a different composition than the underlying structure. The solid surface of the particles may thus be selected to provide the desired hydrophilic properties. Composite solids include, e.g., aluminum having an aluminum oxide surface thereon and conventional titanium dioxide pigments having alumina, silica or alumina and silica coatings thereon (col.6, lines 35-40).
Response to Arguments
 Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the claimed invention requires a titanium dioxide particle having a hydrophobic compound on the surface, wherein the hydrophobic compound comprises a monovalent carboxylic acid having 12 or more carbon atoms or a salt of the monovalent carboxylic acid. The Applicant argues that Smith(US’882) the aqueous dispersions dispersing particles adsorbing hydrophilic polymer on the surface of the particles, wherein the hydrophilic polymer is formed by polymerization of ethylenically-unsaturted carboxylic acid (see claim 1). Thus, Smith teaches in a direction away from the claimed invention.
The Examiner respectfully submits that claim 1 of US’882 discloses that “Processes for coating finely-divided particles contained in a stabilized aqueous dispersion containing a basic dispersant, said particles having a surface which, in the absence of said basic dispersant, is capable of adsorbing hydrophilic polymer,…”. The Examiner respectfully submits that US’884 discloses that in the absence of the basic dispersant, the particles is capable adsorb hydrophilic polymer. Claim 1 of US’882 does not recite that the particles have a hydrophilic polymer coating in the dispersion containing a basic dispersant. US’882 discloses a stabilized aqueous dispersion containing a basic dispersant. In fact, US’882 discloses that hydrophobic polymer coating is soughed (col. 7, lines 29-30).
The Applicant argues that US’882 (Smith) also does not teach using the claimed monovalent carboxylic acid having 12 or more carbon atoms or a salt thereof. The Examiner respectfully submits that US’882 discloses anionic dispersants include salts of fatty acids such as potassium oleate (col. 12, lines 60-61). The Applicant’s own specification (US20200347256) discloses that examples of the higher fatty acid include saturated fatty acids (e.g., lauric acid, myristic acid, palmitic acid, and stearic acid), and unsaturated fatty acids (e.g., oleic acid), and among them, stearic acid is preferred. As the salt of higher fatty acid, the salt of sodium, potassium, ammonium, or the like is preferred (Instant application US20200347256 [0030]). The salts and esters of oleic acid are called oleates. Thus,the potassium salt of oleic acid is potassium oleate, which is read on the “monovalent carboxylic acid having 12 or more carbon atoms or a salt thereof”.
	The Applicant argues the advantages of the claimed invention described in paragraph [0019]. 
	The Examiner respectfully submits that US’882 discloses an aqueous titanium dioxide dispersion comprising titanium dioxide particles having hydrophobic coating (col. 7, lines 3-12 and 28-30), a nonionic surfactant with a HLB of 10-19 (col.11, lines 60-65), a basic compound (col. 5, lines 40-45) and a PH of 8-10 (col, 5 lines 47-48). US’882 discloses that anionic dispersants include salts of fatty acids such as potassium oleate, metal alkyl sulfates, such as sodium lauryl sulfate (col.12, lines 60-65). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The Examiner respectfully submits a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In response to Applicant's argument that the references fail to show certain features of  Applicant’s invention, it is noted that the features upon which  Applicant relies (i.e., advantages) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant argues the unexpected result of the instant application. The Examiner respectfully submits that the Applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. There is no content limitation on the additives in the polishing composition at all. To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant disagrees the rejection of claims 2, 9, 10, 12 and 15 under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,981,882 (Smith) in view of U.S. Patent Publication No. 20160251524 (Koyama). The Applicant argues that the claimed invention has been distinguished from Smith (US’882) for the reasons provided above.
The Examiner respectfully submits that please refer to the above response.
 Koyama does not provide the deficiencies of Smith.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The  Applicant argues that Koyama discloses that the block polymer P in which the hydrophobic polymer block A and the hydrophilic polymer block B are linked to each other is used as a pigment dispersant (see claim 1). Thus, Koyama also teaches in a direction away from the claimed invention.
The Examiner respectfully submits that US’524 is used to show that examples of the basic compound include inorganic basic substances such as alkali metal hydroxides, e.g., sodium hydroxide and potassium hydroxide, and organic basic compounds such as ammonium, triethylamine, and alkanolamine ([0108]. Substituting one known compound for another is known in the art. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.05. In response to  Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,  Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731